Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered September 29, 1993, which granted the respondent’s motion to dismiss the petition upon the ground that it is premature, unanimously affirmed, without costs.
This proceeding to review a nonfinal administrative determination was properly dismissed as premature (Executive Law § 298; CPLR 7801; Matter of City of Albany v New York State Div. of Human Rights, 157 AD2d 1008). Concur — Sullivan, J. P., Rosenberger, Kupferman and Ross, JJ.